Mr. Justice Tbunket
delivered the following opinion, February 6th 1882.
In Washington’s Estate, 75 Pa. St. 102, it was decided that so much of the will as directed that the accumulations of the estate of the testator, during the minority of his only child, upon her arrival at full age should form a part of his estate, and thereafter the income of the estate to be paid to said child during her life, was in conflict with the Act of April 18th 1853, and that *329said accumulations, by virtue of the statute, vested in and were payable to the child' at her majority. The petition averred that when the minor should become of age she would be entitled to the whole of the accumulations, which the answer denied, and asserted that they did not belong to the minor, but to the remaindermen. TJpon this issue the cause was heard. As shown by the printed argument the counsel for the appellant declared at the outset that but one question of law was involved, namely, “ Did the court below rightly decide, that, in order to justify an accumulation under the Act of April 18th 1853, the income directed to be accumulated during a minority must he given to the minor upon his attaining Ms majority, otherwise the direction is an excess ?” Both the master and the court below elaborately considered the points now raised, and reviewed the English decisions under the Thelusson Act, and the American cases under similar statutes. Possibly the cause might have been decided the same way upon another point, hut it was not, for no other was considered by the court below or this court.
It is conceded, that the point in question in the present case directly arose in Stillé’s Estate, 4 W. N. C. 42, and was decided without argument, on the authority of Washington’s Estate. Upon the same authority the recent case of McKee’s Appeal, 96 Pa. St. 277, was determined, and if it be true that the case could have been so decided on other grounds, such other ground was not noted.
Washington’s Estate is the first reported case adjudicated under the Act of 1853, and ever since it has controlled the disposition of such cases of accumulations. The opinion in the Orphans’ Court was delivered by Justice Paxson, who was then one of the judges thereof, in which he said, “ It is difficult to see the wisdom of any act which requires, in a large estate, the accumulated income of a minor to be paid to him, in all cases, upon his arrival at full age. There are mauy instances where such a thing would be in jurious to him in the highest degree. The capitalization of the income, and the payment to him only of the interest after his majority, would often promote his best good. There would seem to be no reason of public policy demanding such a change in the right of disposing of property. And I desire to call the attention of the profession to the fact that our Act does not, as the Thelusson Act does, allow accumulation for the purpose of the payment debts, or to provide for raising portions for children.’ 8 Phil. R. 182. Time enough has elapsed for legislative correction, if the intendment of the statute has been misapprehended by the courts. The ingenious argument for the appellants is convincing that much may he said favorable to the opposite construction, and that the intendment-is not so clear as to preclude doubt; but we are not con*330vinced that the repeated and uniform decisions upon the very question now presented should be overruled. Stare decisis.
Decree affirmed, and appeal dismissed at the costs of appellants.
The appellants subsequently presented an application praying for a rehearing and a modification of the decree as to that portion of the fund derived from accumulations of income between the date of the creation of the trust and the date of Matthew Baird’s death, the appellants contending that Mrs. Rutter was not entitled thereto; and citing 1 Jarman on Wills, *306 ; Hays and Jarman’s Precedents 351; Theobald on Wills 305; McKee’s Appeal, 28 Pitts. Leg. Jour. (O. S.) 371; s. c., 15 Norris 277.
Mr. Justice Trunkey
delivered the opinion of the court, February 27th 1882.
This deed contains no direction for accumulation during the grantor’s life. It vests the property in the trustees, for use of certain persons, with directions for accumulation during their minority. After its delivery the grantor had no interest in, or power to control, the estate. The Act of 1853 applies to an estate held under a deed, just as it would if held upon the same terms under a will. In either case directions for accumulations are void so far as in conflict with the statute, and it can make no difference whether such accumulations, when the property ■passed by deed, accrued within the lifetime of the grantor, or after his decease. The authorities cited by the appellants relate to cases where the trusts were created by will, and show no distinction between them and like trusts created by deed, as respects the question presented in the prayer for a modification of the decree.
Motion for rehearing refused.